Title: From Thomas Jefferson to George Washington, 2 March 1792
From: Jefferson, Thomas
To: Washington, George


          
            Mar. 2. 92.
          
          Th: Jefferson presents his respects to the President and returns him the letter to Genl. St. Clair. The only passage about which he has any doubt is the following ‘it does not appear by any information in my possession, that your exertions were wanting to produce a different  result either in the previous preparations, or in the time of action.’ Th: J. never heard a statement of the matter from Genl. St. Clair himself in conversation: but he has been told by those who have, that, from his own account it appears he was so confident of not meeting an enemy, that he had not taken the proper precautions to have advice of one previous to the action, and his manner of conducting the action has been pretty much condemned. If these criticisms be just, the only question is whether the above paragraph will not be so understood as to be exposed to them? Th: J. does not pretend to judge of the fact, and perhaps the expression may not bear the meaning he apprehends.
        